Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendment filed 4/25/19 is taken into consideration. Claims 3-10, 14-19, 21-24, and 29-30 are pending. Claims 1-2, 11-13, 20, 25-28 are cancelled. 

101 Rejection:
Claims 3-10, 14-19, 21-24, and 29-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
                An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)).

Step 1 – Statutory Category
                Claims 3-10, 14-19, 21-24, and 29-30 are directed towards a series of mathematical steps and is therefore a process.

Step 2A, Prong One — Recitation of Judicial Exception
Step 2A of the 2019 Guidance is a two-prong inquiry. In Prong One, we evaluate whether the claim recites a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.
     Claims 3-10, 14-19, 21-24, and 29-30 are directed to a method of estimating direction of arrival via discriminant analysis using phase information and a function of grid points for directions of arrival that includes a multiplicative matrix transformation between complex envelope of voltages at the directions of arrival of grid points and the complex envelopes of the voltages of sensor elements. These functions and matrix transformations are accomplished through a series of mathematical operations performed by a computer. It is determined that the recited claims recite mathematical relationships and mathematical calculations e.g., in claim 3, claims 3-10, 14-19, 21-24, and 29-30 recite an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a general purpose computer, e.g., the recited “processor” in independent claims 3 and 24, which appears to be the only structural limitation in said claims 3 and 24. Applicants claims appear to comprise a mere recitation of a generic computer component performing mathematical operations. Therefore claims 3-10, 14-19, 21-24, and 29-30 recite an abstract idea, we proceed to Prong Two to determine whether the claim is “directed to” the judicial exception.

Step 2A, Prong Two — Practical Application
                If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
     Here, apart from the claimed mathematical operations limitations (in claim 3, the “angular discriminant”; in claim 6, the function analysis of the grid points; in claims 7-8, the complex envelope of voltages as they are applied to a matrix transformation; in claim 10, the error discriminant; in claim 15, the angle analysis; in claim 18, the iteration analysis and computation of iterations in 3D space; in claim 19, the transverse analysis; in claims 21-23, the CoSaMP algorithm; in claim 24, the iteration analysis predicated on the discriminant (see above);  and in claim 30, the discriminant function itself. Please N.B., the above analyses are based on the ‘discriminant’ that is defined by a complex function as described in claim 30), the only additional elements recited in the claims are the additional steps of receiving signals at a processor (claim 3), generating direction estimates by the processor (claim 5), corresponding various intersecting planes along various intersection directions (claims 9, 14, 16, 17), determining arrival direction with the processor (claims 18-19). These additional limitations, merely recites information or data that can be analyzed. As such, the additional limitation are insignificant extra-solution activity to the judicial exception. Accordingly, these elements do NOT integrate the judicial exception into a practical application of the exception. It has been determined that all claim elements are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the 

Step 2B — Inventive Concept
For Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.

The method recited in Claims 3-10, 14-19, 21-24, and 29-30 merely uses a computer system including generic components (e.g. “processor”) as a tool to perform the abstract idea (the angle and error discriminant analyses using the recited function of voltage envelope, matrix transformation, and recited algorithms). The application of the abstract idea using generic computer components (“processor”) does not transform the claims into a patent-eligible application of the abstract idea and does not result in an improvement in the functioning of the computer or another technology. 

     As set forth above it has been concluded that Claims 3-10, 14-19, 21-24, and 29-30  do NOT include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea. Applicant’s disclosure does not provide evidence that the additional element(s) recited in Claims 3-10, 14-19, 21-24, and 29-30  receiving signals at a processor (claim 3), generating direction estimates by the processor (claim 5), corresponding various intersecting planes along various intersection directions (claims 9, 14, 16, 17), determining arrival direction with the processor (claims 18-19)) are sufficient to amount to significantly more than the abstract idea itself. This issue is explained by the Federal Circuit, as follows:
It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept. In Alice, the Supreme Court held that claims directed to a computer-implemented scheme for mitigating settlement risks claimed a patent-ineligible abstract idea. 134 S.Ct. at 2352, 2355—56. Some of the claims at issue covered computer systems configured to mitigate risks through various financial transactions. Id. After determining that those claims were directed to the abstract idea of intermediated settlement, the Court considered whether the recitation of a generic computer added “significantly more” to the claims. Id. at 2357. Critically, the Court did not consider whether it was well-understood, routine, and conventional to execute the claimed intermediated settlement method on a generic computer. Instead, the Court only assessed whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine and conventional. Id. at 2359-60. BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (2018) (emphases added).

Accordingly, Claims 3-10, 14-19, 21-24, and 29-30 fails to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646